Order and judgment unanimously reversed on the law with costs, cross motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. A question of fact exists whether plaintiff was a resident of his father’s household and, therefore, an insured under the policy issued by defendant (see, Kradjian v American Mfrs. Mut. Ins. Co., *1132206 AD2d 801, 803). (Appeal from Order and Judgment of Supreme Court, Erie County, Mintz, J.—Summary Judgment.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.